     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 1 of 16




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   DANIEL J. PFEFFERBAUM (248631)
 3 KENNETH J. BLACK (291871)
   HADIYA K. DESHMUKH (328118)
 4 Post Montgomery Center
   One Montgomery Street, Suite 1800
 5 San Francisco, CA 94104
   Telephone: 415/288-4545
 6 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 7 dpfefferbaum@rgrdlaw.com
   kennyb@rgrdlaw.com
 8 hdeshmukh@rgrdlaw.com
          – and –
 9 MARK SOLOMON (151949)
   TOR GRONBORG (179109)
10 DANIELLE S. MYERS (259916)
   JUAN CARLOS SANCHEZ (301834)
11 655 West Broadway, Suite 1900
   San Diego, CA 92101
12 Telephone: 619/231-1058
   619/231-7423 (fax)
13 marks@rgrdlaw.com
   torg@rgrdlaw.com
14 dmyers@rgrdlaw.com
   jsanchez@rgrdlaw.com
15
   Lead Counsel for Lead Plaintiff
16
                              UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
                                     OAKLAND DIVISION
19
   In re APPLE INC. SECURITIES             ) Case No. 4:19-cv-02033-YGR
20 LITIGATION                              )
                                           ) CLASS ACTION
21                                         )
   This Document Relates To:               ) JOINT CASE MANAGEMENT
22                                         ) CONFERENCE STATEMENT
          ALL ACTIONS.                     )
23                                         ) DATE:         December 14, 2020
                                              TIME:        2:00 p.m.
24                                            CTRM:        1, 4th Floor
                                              JUDGE:       Hon. Yvonne Gonzalez Rogers
25

26
27

28


     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 2 of 16




 1 I.         INTRODUCTORY STATEMENT
 2            Pursuant to Federal Rule of Civil Procedure 26(f), the Local Rules and Standing Orders of

 3 this Court, counsel for Lead Plaintiff Norfolk County Council as Administering Authority of the

 4 Norfolk Pension Fund (“Plaintiff”) and counsel for Defendants Apple Inc. (“Apple” or the

 5 “Company”), Timothy D. Cook (“Cook”), and Luca Maestri (“Maestri”) (together, “Defendants”)

 6 (collectively, the “Parties”) in the above-captioned action respectfully submit this Joint Case

 7 Management Conference Statement. This Statement details the Parties’ efforts to prepare a

 8 discovery plan and schedule pursuant to Rule 26(f)(3). The Parties have reached agreement on

 9 many of the key issues that will govern the discovery phase of the litigation but have not yet fully

10 agreed on others. Where there is a disagreement, the Parties have identified their respective

11 positions, including the reasoning in support of their positions. The Parties will continue to work

12 together on discovery and scheduling issues. The Parties are scheduled to appear before the Court

13 on December 14, 2020 for a case management conference. ECF No. 123 (“November 4 Order”).

14 II.        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
15            A.         Jurisdiction and Service
16            The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §§1331 and

17 1337, and §27 of the Securities Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. §78aa). There

18 are no issues pending concerning venue. All parties have been served.
19            B.         Facts
20                       1.      Relevant Factual Background
21            Plaintiff’s Statement:
22            This is a putative securities class action asserting claims for violations of §§10(b) and 20(a)

23 of the Exchange Act §27 of the Exchange Act 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5

24 promulgated thereunder (17 C.F.R. §240.10b-5), on behalf of persons and entities that purchased

25 or otherwise acquired Apple securities between November 2, 2018 through January 2, 2019,

26 inclusive (the “Class Period”), and were damaged thereby (the “Class”). The operative Revised
27 Consolidated Class Action Complaint for Violation of the Federal Securities Laws (ECF No. 114)

28 (“Revised Complaint”), alleges that, on November 1, 2018, Defendants made false and misleading

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                       -1-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 3 of 16




 1 statements and omissions concerning the true state of the Company’s financial condition and

 2 outlook for 1Q19 including demand for the iPhone in Greater China, its largest growth market.

 3 Specifically, Plaintiff alleges Defendants falsely assured investors that despite declining economic

 4 conditions in Greater China and ongoing trade tensions between the United States and China, the

 5 region was not among the emerging markets where the Company was experiencing economic

 6 pressure that was negatively affecting sales:

 7            Starting with emerging markets. The emerging markets that we’re seeing pressure
              in are markets like Turkey, India, Brazil, Russia, these are markets where currencies
 8            have weakened over the recent period. In some cases, that resulted in us raising
              prices, and those markets are not growing the way we would like to see. To give
 9            you a perspective in – at some detail, our business at India in Q4 was flat.
              Obviously, we would like to see that be a huge growth. Brazil was down somewhat
10            compared to the previous year. And so I think – or at least the way that I see these
              is each one of the emerging markets has a bit of a different story. And I don’t see
11            it as some sort of issue that is common between those for the most part.

12            In relation to China specifically, I would not put China in that category. Our
              business in China was very strong last quarter. We grew 16%, which we’re very
13            happy with. iPhone, in particular, was very strong double-digit growth there. Our
              other products category was also stronger, in fact, a bit stronger than even the
14            company – overall company number.

15 November 4 Order at 3.

16            Plaintiff alleges that in truth, and contrary to Defendants’ representations, Apple was

17 already experiencing slowing demand in Greater China and had already reduced or planned to

18 reduce iPhone production with it top assemblers and manufacturers as a result of economic
19 contractions in Greater China impacting the smartphone market, as well as geopolitical tensions

20 with the United States. Plaintiff further alleges that in the days and weeks following the November

21 1, 2018 misrepresentations, media and financial analysts, including the Nikkei Asian Review and

22 Wells Fargo reported, inter alia, that Apple had significantly cut orders for production of iPhones

23 from its largest iPhone manufacturers and component suppliers in China. Then, on January 2,

24 2019, Apple pre-announced that it would miss its 1Q19 revenue guidance by up to $9 billion,

25 driven almost entirely by poor iPhone sales in Greater China and a sharp contraction in Greater

26 China’s smartphone market. On the same day, Cook also gave a television interview on CNBC
27 during which, Plaintiff alleges, Cook stated that Defendants knew that economic conditions in

28 Greater China were deteriorating and negatively affecting iPhone sales prior to Defendants’

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                   -2-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 4 of 16




 1 November 1, 2018 statements. On January 3, 2019, Apple’s stock price declined from $157.92 to

 2 $142.19 per share as a result of these disclosures.

 3            On November 4, 2020, the Court issued the November 4 Order denying in part Defendants’

 4 motion to dismiss the Revised Complaint. The Order held Plaintiff adequately alleged that the

 5 November 1, 2018 false and misleading statements and omissions concerning the condition of the

 6 Company’s business in China were made with the requisite state of mind. In particular, in finding

 7 Plaintiff’s allegations sufficient to plead scienter under a holistic analysis, the Order credited the

 8 allegations and the inferences associated with undisclosed cuts to production, Cook’s January 2,

 9 2019 admissions that the Company saw declining trends in China during the quarter and the core

10 importance of Apple’s iPhone and China business.

11            Defendants’ Statement:
12            Following the Court’s November 4 Order, only one alleged misleading statement remains

13 at issue in this case: a statement made by Apple CEO Tim Cook in response to a question posed

14 by an analyst during an investor conference call held on November 1, 2018. During that call, in

15 response to an analyst comment that “there has been some real deceleration in some of these

16 emerging markets,” Mr. Cook stated, in relevant part:

17            To give you a perspective in – at some detail, our business at India in Q4 was flat.
              Obviously, we would like to see that be a huge growth. Brazil was down somewhat
18            compared to the previous year. And so I think – or at least the way that I see these
              is each one of the emerging markets has a bit of a different story. And I don’t see it
19
              as some sort of issue that is common between those for the most part. In relation to
20            China specifically, I would not put China in that category. Our business in China
              was very strong last quarter. We grew 16%, which we’re very happy with. iPhone,
21            in particular, was very strong double-digit growth there. Our other products
              category was also stronger, in fact, a bit stronger than even the . . . overall company
22            number.
23
              It is Defendants’ position that Mr. Cook’s statement was accurate and based on the known
24
     facts at the time. Read in context, the statement plainly (and truthfully) indicated that Mr. Cook
25
     did not put China—with its 16% growth in the previous quarter—in the same category as markets
26
     like Brazil or India that were down or flat in the previous quarter. Even to the extent Mr. Cook’s
27
     statement could be construed as a reference to Apple’s current or expected future performance in
28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                     -3-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 5 of 16




 1 Greater China (rather than its historical performance for the previous quarter), there are no facts

 2 suggesting that Mr. Cook was contemporaneously aware of undisclosed circumstances that

 3 rendered his statement materially false or misleading, let alone that he made the statement with

 4 scienter under the federal securities laws.

 5            Accordingly, Defendants dispute Plaintiff’s allegation that Mr. Cook’s statement on the

 6 November 1, 2018 conference call was materially false or misleading. Defendants further dispute

 7 Plaintiff’s allegations that: (1) Defendants had a duty to disclose the purportedly omitted material

 8 facts; (2) the alleged misleading statement was made with scienter; (3) the alleged misleading

 9 statement caused the stock price of Apple securities to be artificially inflated; (4) the alleged

10 conduct caused any losses to Plaintiff or members of the putative Class; and (5) Lead Plaintiff and

11 members of the putative Class were damaged, and the measure of any such damages.

12            C.         Legal Issues
13            The principal legal issues in dispute include: (1) whether Defendants Apple and Cook

14 violated §10(b) of the Exchange Act and Rule 10b-5; (2) whether Defendants Cook and Maestri

15 violated §20(a) of the Exchange Act; (3) whether Defendant Cook’s statement on the November

16 1, 2018 earnings call was materially false or misleading or omitted to state facts necessary to make

17 the statement not misleading in light of the circumstances under which it was made; (4) if

18 Defendant Cook’s statement is found to be materially false or misleading, whether such statement
19 was made with the requisite scienter; (5) whether Plaintiff or putative class members relied on a

20 statement found to be materially false or misleading; (6) whether the price of Apple securities was

21 artificially inflated as a result of a statement found to be materially false or misleading; (7) whether

22 Plaintiff and putative Class members were damaged as a result of a statement found to be

23 materially false or misleading; (8) the proper measure of any such damages; and (9) whether this

24 action may proceed as a class action under Rule 23.

25            D.         Motions
26            Previously Decided Motions
27            No motions are presently before the Court. Set forth below is a summary of motions filed

28 and already decided by the Court.

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                     -4-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 6 of 16




 1            On June 17, 2019, Employees’ Retirement System of the State of Rhode Island (“Rhode

 2 Island”) and Plaintiff filed competing motions to appoint lead plaintiff. ECF Nos. 26, 36. On

 3 August 14, 2019, the Court appointed Rhode Island as lead plaintiff and consolidated all related

 4 pleadings against Defendants. ECF No. 72. On October 15, 2019, Rhode Island filed its

 5 Consolidated and Amended Class Action Complaint for Violation of the Federal Securities Laws

 6 (ECF No. 85) (“Amended Complaint”), later superseded by a corrected version (ECF No. 98). On

 7 December 16, 2019, Defendants moved to dismiss the Amended Complaint. ECF No. 91. On

 8 June 2, 2020, the Court issued an Order granting in part and denying in part the motion to dismiss

 9 the Amended Complaint, ordering that Rhode Island transition leadership of the case to Plaintiff,

10 and directing Plaintiff to file a revised complaint consistent with the June 2, 2020 order. ECF No.

11 110. On June 16, 2020, Defendants filed a motion for leave to file a motion to dismiss the revised

12 complaint (ECF No. 111), which the Court granted on June 29, 2020 (ECF No. 117). On June 23,

13 2020, Plaintiff filed the Revised Complaint. On July 13, 2020, Defendants filed a motion to

14 dismiss the Revised Complaint. ECF No. 118. On November 4, 2020, the Court issued the

15 November 4 Order granting in part and denying in part Defendants’ motion to dismiss the Revised

16 Complaint.

17            Anticipated Motions

18            The Parties are in ongoing negotiations to reach agreement on a stipulated protective order;
19 if the parties cannot reach agreement a motion(s) for protective order may be filed. Plaintiff

20 anticipates filing a motion for class certification. Defendants anticipate filing a motion for

21 summary judgment. Proposed dates for filing said motions are set forth in §Q, infra.

22            E.         Amendment of Pleadings
23            Plaintiff does not currently intend to amend the Revised Complaint but reserves the right

24 to seek leave to amend to the extent necessary to conform to the evidence. A proposed deadline

25 for filing said motion is set forth in §Q, infra.

26            F.         Evidence Preservation
27            The Parties certify that their counsel have reviewed the Court’s Guidelines for the

28 Discovery of Electronically Stored Information and confirm that they have met and conferred

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                    -5-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 7 of 16




 1 pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve

 2 evidence relevant to the issues reasonably evident in this action.

 3            G.         Disclosures
 4            Pursuant to Rule 26(a)(1)(C), the Parties will exchange their initial disclosures on

 5 December 18, 2020.

 6            H.         Discovery
 7                       1.     Discovery Taken to Date
 8            On November 23, 2020, Plaintiff served Lead Plaintiff’s First Set of Requests for

 9 Production of Documents on Defendants Apple, Cook and Maestri. On December 1, 2020,

10 Plaintiff served Lead Plaintiff’s Notice of Deposition of Defendant Apple Inc. Pursuant to Federal

11 Rule of Civil Procedure 30(b)(6).

12                       2.     The Anticipated Scope of Discovery
13            Plaintiff’s Position

14            Plaintiff intends to pursue discovery from Defendants and third parties concerning the

15 following, inter alia:

16            (a)        economic conditions in Greater China and emerging markets, including the state of

17 consumer spending and the smartphone industry as well as the impact of China-U.S. trade tensions

18 and Apple’s internal analyses of the same;
19            (b)        sales of Apple products, in particular the iPhone, in Greater China and emerging

20 markets, including sales forecasts, projections, analyses and trends;

21            (c)        competition between Apple iPhone and smartphones produced by competitors

22 including Chinese smartphone manufacturers;

23            (d)        Apple’s supply chain management process, including interactions with suppliers,

24 manufacturers or assemblers or other members of Apple’s supply chain, concerning demand and

25 production plans and changes, reductions or cancellations of Apple orders;

26            (e)        Apple’s decision to withhold product unit sales from public financial reports;
27            (f)        Defendants’ transactions in Apple securities, including buybacks and repurchases;

28            (g)        Defendants’ communications with analysts and investors;

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                       -6-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 8 of 16




 1            (h)        Apple’s internal and external sales forecast for 1Q19 including the basis and

 2 assumptions utilized, deviations from expectations and decisions to pre-announce results;

 3            (i)        media and analyst coverage of Apple during the relevant time period; and

 4            (j)        Defendants’ affirmative defenses.

 5            Defendants’ Position
 6            Defendants believe that the anticipated scope of discovery outlined above by Plaintiff is

 7 overbroad in several respects given the narrow scope of the remaining claims in this case—

 8 which involve only one, discrete alleged misstatement relating to a discrete issue regarding only

 9 one region (Greater China). Defendants will meet and confer with Plaintiff in connection with

10 specific discovery requests in an attempt to resolve any disagreements regarding the scope of

11 appropriate discovery. Defendants anticipate discovery on issues including: (1) Plaintiff’s

12 alleged reliance on the statement alleged to be false or misleading and/or the integrity of the

13 market; (2) loss causation; (3) the amount of damages, if any; and (4) the propriety of class

14 certification under Rule 23.

15                       3.     Proposed Modifications of the Discovery Rules
16            Plaintiff believes that based on the case’s complexity, the scope of Defendants’ operations

17 and the numerous witnesses and third parties already known to be relevant, it should be permitted

18 depositions and interrogatories in excess of the limit imposed by the Federal Rules of Civil
19 Procedure. Plaintiff proposes that the deposition limit of 10 prescribed by Fed. R. Civ. P. 30 be

20 expanded to 20, and the limit of 25 interrogatories prescribed under Fed. R. Civ. P. 33 be expanded

21 to 35, without waiver of any Parties’ right to seek leave for additional depositions or interrogatories

22 or to object to any specific deposition or interrogatory.

23            Defendants believe that an expansion of the deposition and interrogatory limits set forth in

24 the Federal Rules is premature at this early stage of discovery, particularly given that Plaintiff’s

25 remaining claims involve only a single, discrete alleged misleading statement regarding a discrete

26 issue. Defendants are willing to meet and confer with Plaintiff to determine whether additional
27 depositions and/or interrogatories are needed as discovery progresses, and with that context in

28 mind, reserve the right to seek such an expansion themselves.

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                    -7-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 9 of 16




 1                       4.    Protective Order
 2            The Parties are meeting and conferring on the terms of a proposed stipulated protective

 3 order regarding the confidentiality and protection of discovery in this action.

 4                       5.    Electronically Stored Information (“ESI”)
 5            Document production shall be made, so far as practicable, in electronic format. The Parties

 6 will meet and confer regarding the ESI production format, and anticipate filing a stipulated order

 7 regarding discovery of ESI.

 8            I.         Class Actions
 9            Plaintiff seeks to have this action certified as a class action pursuant to Rule 23(a) and

10 (b)(3) consisting of all persons or entities who purchased or acquired Apple securities between

11 November 2, 2018 and January 2, 2019, inclusive. All counsel of record for the Parties have

12 reviewed the Procedural Guidance for Class Action Settlements.

13            J.         Related Cases
14            On June 11, 2019, the Court entered a Related Case Order relating case No. 19-cv-02615-

15 LHK to this action. ECF No. 19. On June 21, 2019, the Court entered a Related Case Order

16 relating case No. 19-cv-02891-JD to this action. ECF No. 46.

17            A consolidated stockholder derivative action involving similar facts and circumstances,

18 captioned In re Apple Inc. Stockholder Derivative Litigation, No. 4:19-cv-05153-YGR, is also
19 pending before this Court. Another consolidated stockholder derivative action involving similar

20 facts and circumstances is currently pending in Santa Clara Superior Court, captioned In re Apple

21 Inc. Stockholder Derivative Litigation, No. 19CV355213 (Cal. Super. Ct. Santa Clara Cty.).

22            K.         Relief Sought
23            The Revised Complaint seeks to assert claims under §§10(b) and 20(a) of the Exchange

24 Act, and Rule 10b-5 promulgated thereunder, and seeks: (1) an order declaring this action to be a

25 proper class action pursuant to Rule 23; (2) damages, including prejudgment and post-judgment

26 interest; (3) reasonable costs and expenses incurred in this action, including attorneys’ fees; and
27 (4) such other relief as the Court may deem just and proper. The calculation of damages in this

28 complex securities fraud class action will be the subject of expert analysis.

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                   -8-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 10 of 16




 1            Defendants request the following relief: (1) that the Court enter judgment in their favor;

 2 (2) that Plaintiff take nothing by means of its Complaint; (3) that Defendants be awarded costs to

 3 the maximum extent allowable by law; and (4) for such other relief as the Court deems just and

 4 proper.

 5            L.         Settlement and ADR
 6            The Parties have met and conferred regarding ADR and agreed that private mediation

 7 would be appropriate at a later date.

 8            M.         Consent to Magistrate Judge for all Purposes
 9            The Parties do not consent to a Magistrate Judge for all further proceedings including trial

10 and entry of judgment.

11            N.         Other References
12            The Parties do not believe this case is suitable for references to binding arbitration, special

13 master, or the Judicial Panel on Multidistrict Litigation.

14            O.         Narrowing of Issues
15            At this stage of the proceedings, the Parties believe that the narrowing of issues,

16 suggestions to expedite the presentation of evidence at trial, and requests to bifurcate issues, claims

17 or defenses, whether by agreement or by stipulation, are premature.

18            P.         Expedited Trial Procedure
19            The Parties do not believe this case is appropriate to be handled under the Expedited Trial

20 Procedure of General Order No. 64.

21            Q.         Scheduling
22            Pursuant to Rule 26(f), the Parties propose the following timetable for certain discovery

23 events and dispositive motions.

24                      EVENT                                 PROPOSED DEADLINES
       Rule 26(a)(1) Initial Disclosures               December 18, 2020
25
       Plaintiff’s Motion for Class Certification      May 5, 2021
26
       Defendants’ Opposition to Plaintiff’s June 30, 2021
27     Motion for Class Certification
28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                       -9-
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 11 of 16




 1                         EVENT                             PROPOSED DEADLINES
         Plaintiff’s Reply in Support of Motion for August 13, 2021
 2       Class Certification
 3       Hearing on Motion for Class Certification      TBD
 4       Substantial Completion of Document January 14, 2022
         Discovery
 5       Fact Discovery Deadline            March 16, 2022
 6       Last Day to File a Motion to Amend Plaintiff’s Proposal: September 17, 2021
 7       Pleadings
                                            Defendants’ Proposal: March 26, 2021
 8       Rule 26(a)(2) Expert Disclosures   April 27, 2022

 9       Rebuttal Expert Disclosures                    June 10, 2022

10       Expert Depositions                             June 24, 2022-July 22, 2022

11       Last Day to File Request for Pre-filing July 29, 2022
         Conference in Connection with Summary
12       Judgment Motions
13       Last Day to File Summary Judgment September 9, 2022
         Motions
14
         *Plaintiff proposes that this should also be
15       the deadline for any Daubert Motions. 1
16       Defendants propose that Daubert Motions
17       at the summary judgment phase should be
         limited to those motions relevant to the
18       elements and issues addressed in the
         summary judgment briefing, as determined
19       by the parties and the Court in connection
         with the required Pre-Filing Conference.
20
         Defendants believe that it would be more
21       efficient to brief all other Daubert Motions
         following summary judgment.
22       Summary          Judgment        Oppositions November 4, 2022
         (including any Cross-Motion for Summary
23       Judgment)
24

25   1
       Plaintiff’s position is consistent with this Court’s orders in other securities fraud cases. See,
   e.g., In re Ubiquiti Networks, Inc. Sec. Litig., No. 4:12-cv-04677-YGR, ECF No. 104 at 1; In re
26 RH, Inc.   Sec. Litig., No. 4:17-cv-00554-YGR, ECF No. 109 at 1; Hatamian v. Advanced Micro
   Devices,  No.  4:14-cv-00226-YGR,, ECF No. 129 at 3. Because summary judgment often includes
27 attacks on issues   that necessarily implicate expert analysis, such as loss causation, the Court will
   likely require  those challenges to be supported or defended by expert opinion.
28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                  - 10 -
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 12 of 16




 1                       EVENT                                  PROPOSED DEADLINES
       * Plaintiff proposes that this should also be
 2     the deadline for Daubert Oppositions.
 3
        Defendants propose that Daubert Motions
 4     at the summary judgment phase should be
       limited to those motions relevant to the
 5     elements and issues addressed in the
       summary judgment briefing, as determined
 6     by the parties and the Court in connection
 7     with the required Pre-Filing Conference.
       Defendants believe that it would be more
 8     efficient to brief all other Daubert Motions
       following summary judgment.
 9     Summary Judgment Replies (including December 2, 2022
       any Opposition to a Cross-Motion for
10     Summary Judgment)
11
       * Plaintiff proposes that this should also be
12     the deadline for Daubert Replies.

13      Defendants propose that Daubert Motions
       at the summary judgment phase should be
14
       limited to those motions relevant to the
15     elements and issues addressed in the
       summary judgment briefing, as determined
16     by the parties and the Court in connection
       with the required Pre-Filing Conference.
17     Defendants believe that it would be more
       efficient to brief all other Daubert Motions
18
       following summary judgment.
19     Hearing on Summary Judgment Motions          TBD

20     Pretrial Conference                             TBD

21     Trial                                           TBD

22
               R.        Trial
23
               This case will be tried to a jury. The Parties believe it is premature at this juncture to
24
     estimate the length of trial.
25
               S.        Disclosure of Non-Party Interested Entities or Persons
26
               On April 23, 2019, Defendants Apple, Cook and Maestri filed their Certification of
27
     Interested Entities or Persons pursuant to Civil Local Rule 3-15 (“Certification”), certifying that,
28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                  - 11 -
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 13 of 16




 1 other than the named parties, no person or entity has a financial interest in the subject matter in

 2 controversy or in a party to the proceeding (ECF No 11). On June 17, 2019, Plaintiff filed its

 3 Certification of Interested Entities or Persons (ECF No. 38) (“Plaintiff’s Certification”), certifying

 4 that as of the date of Plaintiff’s Certification, no such interest is known other than that of the named

 5 parties to the action and Plaintiff.

 6            T.         Professional Conduct
 7            All counsel of record for the Parties certify that they have reviewed the Guidelines for

 8 Professional Conduct for the Northern District of California.

 9    DATED: December 7, 2020                        ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
10                                                   SHAWN A. WILLIAMS
                                                     DANIEL J. PFEFFERBAUM
11                                                   KENNETH J. BLACK
                                                     HADIYA K. DESHMUKH
12

13
                                                                   s/ Shawn A. Williams
14                                                                SHAWN A. WILLIAMS

15                                                   Post Montgomery Center
                                                     One Montgomery Street, Suite 1800
16                                                   San Francisco, CA 94104
                                                     Telephone: 415/288-4545
17                                                   415/288-4534 (fax)
                                                     shawnw@rgrdlaw.com
18                                                   dpfefferbaum@rgrdlaw.com
                                                     kennyb@rgrdlaw.com
19                                                   hdeshmukh@rgrdlaw.com

20                                                   ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
21                                                   MARK SOLOMON
                                                     TOR GRONBORG
22                                                   DANIELLE S. MYERS
                                                     JUAN CARLOS SANCHEZ
23                                                   655 West Broadway, Suite 1900
                                                     San Diego, CA 92101
24                                                   Telephone: 619/231-1058
                                                     619/231-7423 (fax)
25                                                   marks@rgrdlaw.com
                                                     torg@rgrdlaw.com
26                                                   dmyers@rgrdlaw.com
                                                     jsanchez@rgrdlaw.com
27
                                                     Lead Counsel for Lead Plaintiff
28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                                    - 12 -
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 14 of 16




 1
                                                   LABATON SUCHAROW LLP
 2                                                 CAROL VILLEGAS
                                                   140 Broadway
 3                                                 New York, NY 10005
                                                   Telephone: 212/907-0700
 4
                                                   Counsel to Employees Retirement System of the
 5                                                 State of Rhode Island _______

 6    DATED: December 7, 2020                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                   MELINDA L. HAAG
 7                                                 JAMES N. KRAMER
                                                   ALEXANDER K. TALARIDES
 8

 9
                                                                s/ James N. Kramer
10                                                             JAMES N. KRAMER
11                                                 The Orrick Building
                                                   405 Howard Street
12                                                 San Francisco, CA 94105
                                                   Telephone: 415/773-5700
13                                                 mhaag@orrick.com
                                                   jkramer@orrick.com
14                                                 atalarides@orrick.com
15                                                 Counsel for Defendants
16
                                            ATTESTATION
17

18            I, Shawn A. Williams, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that

19 concurrence to the filing of this document has been obtained from each signatory.

20

21                                                             s/Shawn A. Williams
                                                              SHAWN A. WILLIAMS
22

23

24

25

26
27

28

     JOINT CASE MANAGEMENT CONFERENCE STATEMENT - 4:19-cv-02033-YGR                            - 13 -
     4842-7490-0178.v2
     Case 4:19-cv-02033-YGR Document 126 Filed 12/07/20 Page 15 of 16




 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on December 7, 2020, I authorized the

 3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 4 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 5 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

 6 to the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                     s/ Shawn A. Williams
                                                       SHAWN A. WILLIAMS
 8
                                                       ROBBINS GELLER RUDMAN
 9                                                            & DOWD LLP
                                                       Post Montgomery Center
10                                                     One Montgomery Street, Suite 1800
                                                       San Francisco, CA 94104
11                                                     Telephone: 415/288-4545
                                                       415/288-4534 (fax)
12                                                     E-mail: shawnw@rgrdlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


     4842-7490-0178.v2
12/7/2020     Case 4:19-cv-02033-YGR Document 126        Filed 12/07/20 Page 16 of 16
                                                    CAND-ECF-

Mailing Information for a Case 4:19-cv-02033-YGR IN RE APPLE INC. SECURITIES LITIGATION
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Adam Marc Apton
      aapton@zlk.com

      Kenneth Joseph Black
      KennyB@rgrdlaw.com

      Mary K. Blasy
      mblasy@rgrdlaw.com

      Frank H. Busch
      busch@wvbrlaw.com,johnson@wvbrlaw.com,pallister@wvbrlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Christine M. Fox
      cfox@labaton.com,ndonlon@labaton.com,lpina@labaton.com,electroniccasefilings@labaton.com,fmalonzo@labaton.com,6312349420@filings.docketbird.com

      Tor Gronborg
      torg@rgrdlaw.com

      Melinda Haag
      mhaag@orrick.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      James Neil Kramer
      jkramer@orrick.com,lpatts@orrick.com,mwatkins@orrick.com,vmorse@orrick.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Francis P. McConville
      fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomla

      Daniel Jacob Pfefferbaum
      DPfefferbaum@rgrdlaw.com,dpfefferbaumRGRD@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Samuel H. Rudman
      srudman@rgrdlaw.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com

      Mark Solomon
      marks@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Alexander K. Talarides
      atalarides@orrick.com,lpatts@orrick.com,casestream@ecf.courtdrive.com

      Carol C. Villegas
      cvillegas@labaton.com,ndonlon@labaton.com,5739893420@filings.docketbird.com,lpina@labaton.com,jchristie@labaton.com,acoquin@labaton.com,fmalonzo@laba

      James Matthew Wagstaffe
      wagstaffe@wvbrlaw.com,johnson@wvbrlaw.com

      Steven Ray Wedeking , II
      swedeking@robbinsllp.com,notice@robbinsllp.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,cbarrett@rgrdlaw.com,ShawnW@ecf.courtdrive.com,smorris@rgrdlaw.com,kennyb@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtd

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?980215222319903-L_1_0-1                                                                                                  1/1
